Case 1:21-cv-00072-CFC-JLH Document 55 Filed 08/10/21 Page 1 of 4 PageID #: 780




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

 FEDEX SUPPLY CHAIN LOGISTICS )
 AND ELECTRONICS, INC.,            )
                                   )
                 Plaintiff,        )
                                   )
            v.                     ) C.A. No. 21-072-CFC-JLH
                                   )
 VIKING TECHNOLOGIES, LLC,         )
                                   )
                 Defendant.        )
 _________________________________ )

              FEDEX SUPPLY CHAIN LOGISTICS AND
        ELECTRONICS, INC.’S REQUEST FOR ORAL ARGUMENT
       Pursuant to D. Del. LR 7.1.4, Plaintiff/Counterclaim-Defendant FedEx

 Supply Chain Logistics and Electronics, Inc. (“Plaintiff” or “FedEx”) respectfully

 requests oral argument on its Motion for Voluntary Dismissal Under Rule 41(a)(2)

 and for Entry of Final Judgment Under Rules 54 and 58 (the “Motion”) (D.I. 52),

 which was filed on July 14, 2021. Viking Technologies, LLC filed its response on

 July 27, 2021 and FedEx filed its reply on August 3, 2021. (D.I. 53 and 54.)

       Subject to the Court’s preference, counsel for FedEx also respectfully requests

 that any argument on the Motion be heard during the previously-scheduled hearing

 on August 20, 2021 for argument on, inter alia, FedEx’s pending Motion for

 Sanctions (D.I. 18) and Motion for Attorney Fees (D.I. 38). (See D.I. 33, 47, 50.)
Case 1:21-cv-00072-CFC-JLH Document 55 Filed 08/10/21 Page 2 of 4 PageID #: 781




 Dated: August 10, 2021                  YOUNG CONAWAY STARGATT &
                                          TAYLOR, LLP


                                         /s/ Samantha G. Wilson
                                        Adam W. Poff (No. 3990)
 OF COUNSEL:                            Samantha G. Wilson (No. 5816)
                                        Rodney Square
 Katherine Vidal (pro hac vice)         1000 North King Street
 WINSTON & STRAWN LLP                   Wilmington, DE 19801
 275 Middlefield Road, Suite 205        (302) 571-6600
 Menlo Park, CA 94025                   apoff@ycst.com
 (650) 858-6500                         swilson@ycst.com
 kvidal@winston.com

 Jeanifer Parsigian (pro hac vice)      Attorneys for Plaintiff/Counterclaim-
 WINSTON & STRAWN LLP                   Defendant FedEx Supply Chain Logistics
 101 California Street, 35th floor      and Electronics Inc.
 San Francisco, CA 94111
 (415) 591-1000
 jparsigian@winston.com

 William M. Logan (pro hac vice)
 WINSTON & STRAWN LLP
 800 Capitol Street, Suite 2400
 Houston, Texas 77002
 (713) 651-2600
 wlogan@winston.com



 28463610.1
Case 1:21-cv-00072-CFC-JLH Document 55 Filed 08/10/21 Page 3 of 4 PageID #: 782




                          CERTIFICATE OF SERVICE

       I, Samantha G. Wilson, hereby certify that on August 10, 2021, I caused to

 be electronically filed a true and correct copy of the foregoing document with the

 Clerk of the Court using CM/ECF, which will send notification that such filing is

 available for viewing and downloading to the following counsel of record:

                          Stephen B. Brauerman
                          Ronald P. Golden III
                          BAYARD P.A
                          600 N. King Street, Suite 400
                          Wilmington, DE 19801
                          (302) 655-5000
                          sbrauerman@bayardlaw.com
                          rgolden@bayardlaw.com

                          Attorneys for Defendant Viking Technologies, LLC

       I further certify that on August 10, 2021, I caused a copy of the foregoing

 document to be served by e-mail on the above listed counsel as well as the

 following counsel:

                          Mark Raskin
                          Robert A. Whitman
                          Michael DeVincenzo
                          Andrea Pacelli
                          Charles Wizenfeld
                          Eric Berger
                          John Petrsoric
                          Elizabeth Long
                          KING & WOOD MALLESONS LLP
                          500 5th Avenue, 50th Floor
                          New York, New York 10110
                          (212) 319-4755
Case 1:21-cv-00072-CFC-JLH Document 55 Filed 08/10/21 Page 4 of 4 PageID #: 783




                          mark.raskin@us.kwm.com
                          robert.whitman@us.kwm.com
                          michael.devincenzo@us.kwm.com
                          andrea.pacelli@us.kwm.com
                          charles.wizenfeld@us.kwm.com
                          eric.berger@us.kwm.com
                          john.petrsoric@us.kwm.com
                          elizabeth.long@us.kwm.com

                          Attorneys for Defendant Viking Technologies, LLC


                                          YOUNG CONAWAY STARGATT
                                          & TAYLOR, LLP

                                          /s/ Samantha G. Wilson
                                          Adam W. Poff (No. 3990)
                                          Samantha G. Wilson (No. 5816)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          (302) 571-6600
                                          apoff@ycst.com
                                          swilson@ycst.com

                                          Attorneys for Plaintiff FedEx Supply
 Dated: August 10, 2021                   Chain Logistics and Electronics, Inc.
